Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 1 of 12 Page ID #:1



   1 Eric C. Morris (State Bar No. 243425)
       SOUTHERN CALIFORNIA LAWYERS GROUP, PLC
   2 5861 Pine Ave, Ste A-1
       Chino Hills, CA 91709
   3 (909) 466-4400
       (909) 839-5004 Fax
   4 emorris@lawsclg.com
       Attorneys for Plaintiff,
   5 DELFINO SOLORZANO

   6

   7

   8
                            UNITED STATES DISTRICT COURT
   9
  10                       CENTRAL DISTRICT OF CALIFORNIA

  11

  12
       DELFINO SOLORZANO, an individual, Case No.:
  13
                           Plaintiff,                 COMPLAINT FOR DAMAGES
  14
       vs.                                 1. Negligence;
  15                                       2. Intentional Infliction of Emotional
     WAL-MART STORES, INC., a                 Distress;
  16 Delaware Corporation; JORDAN          3. Civil Battery;
  17 DOUGLAS    DANIELS;    and DOES 1-10, 4. Civil Assault; and
     Inclusive,                            5. Negligent Failure to Protect Against
  18                  Defendants.             Criminal Assault and Battery.
  19
                                                      JURY TRIAL DEMANDED
  20

  21

  22
             COMES NOW the Plaintiff for causes of action against the Defendants
  23
       alleges:
  24
       GENERAL ALLEGATIONS
  25
             1.     At all times herein mentioned, Plaintiff, DELFINO SOLORZANO is a
  26
       resident of the County of San Bernardino, State of California, and all acts herein set
  27
       forth in the County of, State of California.
  28


                                              COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 2 of 12 Page ID #:2



   1         2.     At all times herein mentioned, Defendant JORDAN DOUGLAS
   2 DANIELS is a resident of the County of San Bernardino, State of California, and all

   3 acts herein set forth in the County of, State of California.

   4         3.     At all times herein mentioned Defendant Wal-Mart Stores, Inc.
   5
       (hereinafter “Walmart”) was, and is a Delaware Corporation with its principal place
       of business in Arkansas and doing business in San Bernardino County. Defendant
   6
       Walmart owns and operates Walmart stores nationwide including the store located
   7
       at 11896 Amargosa Rd, Victorville, CA 92392. At all times, Defendant Walmart
   8
       was authorized to transact, and transacting, business in California. In doing the acts
   9
       herein alleged, Defendant Walmart's employees, subcontractors and agents acted
  10 within the course and scope of their employment and agency with Walmart.

  11         4.     At all times herein mentioned, each of the Defendants were the agent
  12 and employee of each of the remaining Defendants and was at all times herein

  13 mentioned acting within the scope of said agency and employment.

  14         5.     The true names and capacities, of Defendants, Does 1 through 10,
  15 Inclusive, are unknown to Plaintiff, who therefore sues said Defendant by such

  16
       fictitious names. Plaintiff will ask leave to amend this Complaint to show their true
       names and capacities when the same has been ascertained.
  17
             6.     On or about May 19, 2017, Plaintiff was present at Defendant
  18
       Walmart’s store’s parking lot located at 11896 Amargosa Rd, Victorville, CA
  19
       92392.
  20
             7.     Defendant Walmart had hired DOES 1 THROUGH 10 for the full
  21 service security to keep control and manage the area in a secure manner.

  22         8.     Plaintiff, DELFINO SOLORZANO drove his vehicle into the Walmart
  23 Parking lot, exited his vehicle and, unprovoked, was physically assaulted by

  24 Defendant JORDAN DOUGLAS DANIELS which resulted in substantial physical

  25 harm to SOLORZANO.

  26         9.     DEFENDANT, WALMART, Does 1-10, and its agents and/or
  27
       principles failed to protect its guests and patrons from injury, annoyance, or
       mistreatment. The scope of the Defendants and their agents' duty is to exercise
  28

                                                  2
                                              COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 3 of 12 Page ID #:3



   1 reasonable care by each of them in providing protection against the acts .

   2         10.    DEFENDANT, WALMART, Does 1-10, and its agents and/or
   3 principles failed to utilize due care in providing security to maintain adequate

   4 security on the premises.

   5
             11.    DEFENDANT WALMART, Does 1-10, and its agents and/or
       principles failed to provide due care in adequately supervising employees, agents
   6
       and its personnel.
   7
             12.    Plaintiff SOLORZANO was physically assaulted when he was hit in
   8
       his head, face, chest and neck, thrown to the ground on his knees, assaulted to his
   9
       person and neck by physical force and repeatedly restrained from moving and
  10 obtaining help.

  11         13.    This Court has federal diversity jurisdiction over this action under 28
  12 U.S.C. Section 1332. SOLORZANO is a resident of San Bernardino County,

  13 California. Defendant WALMART is a corporation incorporated under the laws of

  14 State of Delaware, with its principal place of business in Arkansas. On information

  15 and belief, Defendant DANIELS is a resident of the State of California.

  16         14.    The amount in controversy exceeds $75,000. [28 U.S.C. § 1332(a).]
  17         15.    The Court has personal jurisdiction over Defendants because
  18 Defendants have engaged in business activities in, and directed to, the State of

  19 California and/or have committed tortious acts within the state. Defendants have

  20 purposefully availed themselves of the opportunity to conduct commercial activities

  21 in this forum, and this Complaint arises out of such activity.

  22         16.    Venue is proper in this district under 28 U.S.C. Sections 1391 (b) and
  23 (c), as the tortious acts occurred in this district, the event on which the claims in this

  24 Complaint is based took place in this district, substantial injuries occurred therein,

  25
       and Defendants are subject to personal jurisdiction in this district.

  26

  27

  28
       ///

                                                   3
                                              COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 4 of 12 Page ID #:4



   1                               FIRST CAUSE OF ACTION
   2                                      (NEGLIGENCE)
   3          (PLAINTIFF against WAL-MART STORES, INC., and DOES 1-10)
   4          17.   Plaintiff realleges and incorporates the foregoing paragraphs above, in
   5
       their entirety, as though fully set forth below.
              18.   Defendants and their agents had a duty of care as stated herein.
   6
              19.   Defendants and their agents breached said duty of care as stated herein
   7
       when on or about May 19, 2017, WALMART and DOES 1-10, so negligently,
   8
       carelessly, and unlawfully managed, maintained and operated their said Store with
   9
       its security operations as to cause DANIELS to come violently in contact with
  10 Plaintiff’s body, so as to cause serious physical injuries to Plaintiff.

  11          20.   As a direct and proximate cause of Defendant’s negligent behavior,
  12 Plaintiff sustained severe physical injuries, emotional and mental distress, such that

  13 Plaintiff was physically in pain, visibly shaken, suffered from nausea, and continues

  14 to have lack of sleep, feelings of anxiety, fright, shock, nervousness, anxiety, worry,

  15 horror, grief, mortification, humiliation, embarrassment, indignity, apprehension,

  16
       fear, terror and constant distress from witnessing and being a direct victim of the
       horrific incident.
  17
              21.   Plaintiff believes and based upon such information and belief alleges
  18
       that he will in the future continue to suffer severe emotional and mental distress, all
  19
       in an amount to be established at the time of trial.
  20
              22.   As a direct and proximate result of the foregoing, Plaintiff was injured
  21 in his health and strength, and activity sustained injury to his body and shock and

  22 injury to his nervous system and person, all of which injuries have caused and

  23 continue to cause Plaintiff great mental, physical and nervous pain and suffering all

  24 to the injury and damage to said Plaintiff in an amount according to proof at time of

  25 trial.

  26          23.   As a direct and proximate result of the foregoing, Plaintiff has been and
  27
       will be required to obtain the services of physicians and medical care in the sum as
       shall be shown to the Court upon the trial of this action.
  28

                                                    4
                                               COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 5 of 12 Page ID #:5



   1         24.      As a further, direct, and proximate result of the foregoing, Plaintiff
   2 could not attend to his usual trade and occupation, for an as yet undetermined

   3 amount of time, all to Plaintiff’s damages in an amount according to proof at the

   4 time of trial.

   5
                                   SECOND CAUSE OF ACTION
   6
               (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)
   7
                         (PLAINTIFF against DANIELS and DOES 1-10)
   8
             25.      Plaintiff realleges and incorporates herein the foregoing paragraphs, in
   9
       their entirety, as though fully set forth below.
  10         26.      The acts of DANIELS and DOES 1-10 described in this Complaint
  11 were done willfully, maliciously, outrageously, deliberately, and purposely with the

  12 intention to inflict emotional distress upon Plaintiff. Such acts were done in reckless

  13 disregard of the probability of causing Plaintiff’s emotional distress. These acts did

  14 in fact result in severe and extreme emotional distress.

  15         27.      As a direct and proximate result of the DANIELS and DOES 1-10’s
  16
       acts alleged above, Plaintiff was caused to incur severe and grievous mental and
       emotional suffering, fright, anguish, shock, nervousness, anxiety. Plaintiff continues
  17
       to be fearful, anxious, and nervous. For this harm, Plaintiff requests compensatory
  18
       damages in a sum to be proven at the time of trial.
  19
             28.      As a direct and proximate result of the DANIELS and DOES 1-10 acts
  20
       alleged above, Plaintiff was caused to obtain medical and psychiatric treatment.
  21 Such medical and psychiatric treatment will continue for an indeterminable length

  22 of time. Plaintiff requests compensatory damages in a sum to be proven at the time

  23 of Trial.

  24         29.      As a direct, legal and proximate result of the aforesaid acts of
  25 DANIELS and DOES 1-10, Plaintiff was prevented for a time from engaging in his

  26 usual occupation, thereby sustaining a loss of income, the duration and extent of

  27
       which is as yet undetermined, and Plaintiff is informed and believes and upon such
       information and belief alleges, that he will be prevented from attending to his said
  28

                                                     5
                                                COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 6 of 12 Page ID #:6



   1 usual occupation for an indefinite period of time in the future and will incur an

   2 additional loss of income, all to Plaintiff’s damages in a sum to be shown according

   3 to proof at the time of trial.

   4         30.    37. Plaintiff is informed and believes that the aforesaid acts directed
   5
       towards the Plaintiff was carried out with a conscious disregard of Plaintiff’s rights
       to be free from such tortuous behavior, such as to constitute oppression, fraud or
   6
       malice pursuant to California Civil Code §3294, entitling Plaintiff to punitive
   7
       damages in an amount appropriate to punish and set an example of said Defendants.
   8

   9
                                  THIRD CAUSE OF ACTION
  10                                    (CIVIL BATTERY)
  11                            (PLAINTIFF against DANIELS)
  12         31.    Plaintiff realleges and incorporates the foregoing paragraphs, in their
  13 entirety, as though fully set forth below.

  14         32.    Defendant DANIELS intentionally, recklessly did acts that resulted in
  15 harmful and offensive contact with the Plaintiff’s person, including but not limited

  16
       to: grabbing, pushing, shoving, striking and beating with an object and other acts of
       carnal knowledge with Plaintiff.
  17
             33.    Plaintiff was unable to, and did not give meaningful consent to the
  18
       aforementioned acts.
  19
             34.    As a direct, legal and proximate result of the acts of DANIELS, as
  20
       aforesaid, Plaintiff sustained serious and permanent injuries to his person, all to an
  21 amount of damages to be shown according to proof and within the jurisdiction of

  22 this Court.

  23         35.    As a direct, legal and proximate result of the aforementioned acts of
  24 DANIELS, Plaintiff was compelled to and did employ the services of health care

  25 facilities, hospitals, physicians and surgeons, nurses, and the like, to care for and

  26 treat them, and did incur hospital, medical, professional and incidental expenses,

  27
       and Plaintiff is informed and believes and, upon such information and belief, alleges
       that he will necessarily, by reason of his injuries incur additional like expenses for
  28

                                                   6
                                              COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 7 of 12 Page ID #:7



   1 an indefinite period of time in the future, all to Plaintiff’s damage in a sum to be

   2 shown according to proof at the time of trial.

   3          36.    As a direct, legal and proximate result of the aforesaid acts of
   4 DANIELS, Plaintiff was prevented for a time from engaging in his usual

   5
       occupation, thereby sustaining a loss of income, the duration and extent of which is
       as yet undetermined, and Plaintiff is informed and believes and upon such
   6
       information and belief alleges, that he will be prevented from attending to his said
   7
       usual occupation for an indefinite period of time in the future and will incur an
   8
       additional loss of income, all to Plaintiff’s damage in a sum to be shown according
   9
       to proof at the time of trial.
  10          37.    Plaintiff is informed and believes that the aforesaid acts directed
  11 towards the Plaintiff was carried out with a conscious disregard of Plaintiff’s rights

  12 to be free from such tortuous behavior, such as to constitute oppression, fraud or

  13 malice pursuant to California Civil Code §3294, entitling Plaintiff to punitive

  14 damages in an amount appropriate to punish and set an example of said Defendants.

  15

  16
                                  FOURTH CAUSE OF ACTION
                                        (CIVIL ASSAULT)
  17
                (PLAINTIFF against WALMART, DANIELS and DOES 1-10)
  18
              38.    Plaintiff realleges and incorporates the herein foregoing paragraphs
  19
       above, in their entirety, as though fully set forth below.
  20
              39.    On said time and place as stated herein, Plaintiff was lawfully on the
  21 premises of Defendant's Walmart parking lot.

  22          40.    At all times during the period when Plaintiff was lawfully on the
  23 premises at Defendant's Walmart parking lot, Defendants owed Plaintiff a high duty

  24 of care to provide reasonable protection against the wrongful and/or criminal acts of

  25 third persons, including guests, which were directed at the person of the Plaintiff,

  26 and which occurred on the Walmart parking lot premises.

  27
              41.    As a direct, legal and proximate result of the acts of Defendants, as
       aforesaid, Plaintiff sustained serious and permanent injuries to his person, all to an
  28

                                                   7
                                               COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 8 of 12 Page ID #:8



   1 amount of damages to be shown according to proof and within the jurisdiction of

   2 this Court.

   3          42.    As a direct, legal and proximate result of the aforementioned acts of
   4 Defendant, Plaintiff was compelled to and did employ the services of health care

   5
       facilities, hospitals, physicians and surgeons, nurses, and the like, to care for and
       treat them, and did incur hospital, medical, professional and incidental expenses,
   6
       and Plaintiff is informed and believes and, upon such information and belief, alleges
   7
       that he will necessarily, by reason of his injuries, incur additional like expenses for
   8
       an indefinite period of time in the future, all to Plaintiff’s damage in a sum to be
   9
       shown according to proof at the time of trial.
  10          43.    As a direct, legal and proximate result of the aforesaid acts of
  11 Defendants, Plaintiff was prevented for a time from engaging in his usual

  12 occupation, thereby sustaining a loss of income, the duration and extent of which is

  13 as yet undetermined, and Plaintiff is informed and believes and upon such

  14 information and belief alleges, that he will be prevented from attending to his said

  15 usual occupation for an indefinite period of time in the future and will incur an

  16
       additional loss of income, all to Plaintiff’s damage in a sum to be shown according
       to proof at the time of trial.
  17
              44.    Plaintiff is informed and believes that the aforesaid acts directed
  18
       towards the Plaintiff was carried out with a conscious disregard of Plaintiff’s rights
  19
       to be free from such tortuous behavior, such as to constitute oppression, fraud or
  20
       malice pursuant to California Civil Code §3294, entitling Plaintiff to punitive
  21 damages in an amount appropriate to punish and set an example of said Defendants.

  22

  23                                FIFTH CAUSE OF ACTION
  24                  (NEGLIGENT FAILURE TO PROTECT AGAINST
  25                         CRIMINAL ASSAULT AND BATTERY)
  26                   (PLAINTIFF against WALMART and DOES 1-10)
  27
              45.    Plaintiff realleges and incorporates the foregoing paragraphs above, in
       their entirety, as though fully set forth below.
  28

                                                    8
                                               COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 9 of 12 Page ID #:9



   1         46.    Defendants WALMART and DOES 1-10 negligently failed to provide
   2 reasonable protection to Plaintiff from criminal assault and battery on the Walmart

   3 parking lot premises, which duty was required by law.

   4         47.    As a proximate result of Defendants' negligent failure to provide
   5
       reasonable protection to Plaintiff from criminal assault and battery on the premises,
       Plaintiff became the victim of a criminal assault and battery which occurred on May
   6
       19, 2017, during the time Plaintiff occupied the premises of the Defendants as
   7
       lawful patrons, which assault and battery occurred as stated herein.
   8
             48.    As a result of the assault and battery committed against Plaintiff due to
   9
       Defendants' breach of the duty to provide adequate security, Plaintiff sustained
  10 serious and permanent injuries to his person, all to an amount of damages to be

  11 shown according to proof and within the jurisdiction of this Court.

  12         49.    As a direct, legal and proximate result of the aforementioned acts of
  13 Defendants, Plaintiff was compelled to and did employ the services of health care

  14 facilities, hospitals, physicians and surgeons, nurses, and the like, to care for and

  15 treat them, and did incur hospital, medical, professional and incidental expenses,

  16
       and Plaintiff is informed and believes and, upon such information and belief, alleges
       that he will necessarily, by reason of his injuries, incur additional like expenses for
  17
       an indefinite period of time in the future, all to Plaintiff’s damage in a sum to be
  18
       shown according to proof at the time of trial.
  19
             50.    As a direct, legal and proximate result of the aforesaid acts of
  20
       Defendants, Plaintiff was prevented for a time from engaging in his usual
  21 occupation, thereby sustaining a loss of income, the duration and extent of which is

  22 as yet undetermined, and Plaintiff is informed and believes and upon such

  23 information and belief alleges, that he will be prevented from attending to his said

  24 usual occupation for an indefinite period of time in the future and will incur an

  25 additional loss of income, all to Plaintiff’s damage in a sum to be shown according

  26 to proof at the time of trial.

  27
             51.    Plaintiff is informed and believes that the aforesaid acts directed
       towards the Plaintiff was carried out with a conscious disregard of Plaintiff’s rights
  28

                                                   9
                                              COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 10 of 12 Page ID #:10



    1 to be free from such tortuous behavior, such as to constitute oppression, fraud or

    2 malice pursuant to California Civil Code §3294, entitling Plaintiff to punitive

    3 damages in an amount appropriate to punish and set an example of said Defendants.

    4

    5
        WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:

    6        1.     General damages according to proof at time of trial;
    7       2.     Special damages for medical and related expenses according to proof at
    8 time of Trial;

    9       3.     For the Interest provided by law including, but not limited to,
   10 California Civil Code §3291;

   11        4.     Loss of wages according to proof at time of Trial;
   12       5.     Punitive damages provided by law, including but not limited to,
   13 California Civil Code §3294;

   14       6.     Treble damages provided by law, including but not limited to,
   15 California Civil Code §3345;

   16      7.    For attorneys fees under California Welfare & Institutions Code
   17 §15657(a);

   18        8.     Costs of suit incurred herein; and
   19       9.      For such other and further relief as the Court may deem just and
   20 equitable.

   21   DATED: May 19, 2019

   22

   23                                            SOUTHERN CALIFORNIA LAWYERS GROUP
                                                 A Professional Law Corporation
   24

   25                                            By:
   26

   27                                                    ERIC C. MORRIS
                                                         Attorneys for Plaintiff
   28                                                    DELFINO SOLORZANO

                                                 10
                                             COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 11 of 12 Page ID #:11



    1

    2
            PLAINTIFF hereby demands a jury trial.
    3

    4

    5   DATED: May 19, 2019

    6

    7                                       SOUTHERN CALIFORNIA LAWYERS GROUP
                                            A Professional Law Corporation
    8

    9                                       By:
   10

   11                                             ERIC C. MORRIS
                                                  Attorneys for Plaintiff
   12                                             DELFINO SOLORZANO

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            11
                                         COMPLAINT
Case 5:19-cv-00931-ODW-SHK Document 1 Filed 05/19/19 Page 12 of 12 Page ID #:12



    1

    2

    3

    4

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                        COMPLAINT
